—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered on or about September 4, 1996, resentencing defendant as a persistent felony offender, upon his conviction, after a jury trial, of two counts of robbery in the second degree, to concurrent terms of 25 years to life, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing defendant’s sentences to concurrent terms of 20 years to life.
We find the sentences excessive to the extent indicated. Concur — Milonas,' J. P., Williams, Tom, Andrias and Saxe, JJ.